                         1   STIP
                             MICHAEL N. AISEN, ESQ.
                         2   Nevada State Bar No. 11036
                             ADAM L. GILL, ESQ.
                         3   Nevada State Bar No. 11575
                             723 South 3rd Street
                         4   Las Vegas, NV 89101
                             P: (702) 750-1590
                         5   F: (702) 548-6884
                             Attorneys for Defendant
                         6
                                                         UNITED STATES DISTRICT COURT
                         7
                                                                 DISTRICT OF NEVADA
                         8
                             UNITED STATES OF AMERICA,
                         9                                                    Case No: 2:19-cr-00077-RFB-VCF-1
                                           Plaintiff,
                        10
                             vs.                                              STIPULATION TO CONTINUE
                        11                                                    SENTENCING
                             JAELEAH GUIDA,
                        12
                                           Defendant.
                        13

                        14          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant JAELEAH
                        15
                             GUIDA, by and through her counsel, ADAM GILL, ESQ. and MICHAEL N. AISEN, ESQ., of
                        16
                             AISEN, GILL & ASSOCIATES, and the United States of America, by its counsel, SUSAN
                        17
                             CUSHMAN, ESQ., Assistant U.S. Attorney, that the Sentencing in the above-captioned matter
                        18

                        19   currently set for April 9, 2020 at 10:30 a.m. be continued to at least 120 days.

                        20          This stipulation is entered for the following reasons:

                        21          1. Mr. Gill and Ms. Cushman, have discussed this matter, as Ms. Guida is
                        22              immunocompromised and presents a high risk in contracting the virus, due to the
                        23
                                        global situation surrounding the COVID-19 virus, it is in the best interest of the State
                        24
                                        and the Defendant this matter be continued.
                        25
                                    2. Mr. Gill has spoken with Ms. Guida and she agrees with this continuance.
                        26

                        27          3. Mr. Gill has spoken with Ms. Cushman, and Ms. Cushman has indicated that she has

                        28              no objection to this continuance.
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                    4. Additionally, denial of this request for continuance could result in a miscarriage of
                         1

                         2             justice.

                         3          5. In addition, the continuance sought is not for delay and the ends of justice are in fact

                         4             served by the granting of such continuance which outweigh any interest of the public
                         5
                                       and the defendant in proceeding with sentencing on April 9, 2020.
                         6

                         7
                                    DATED this 2nd day of April, 2020.
                         8
                         9

                        10  /s/ Adam L. Gill
                           Adam L. Gill, Esq.
                        11 Counsel for Defendant
                           Jaeleah Guida
                        12

                        13
                            /s/ Susan Cushman
                        14 Susan Cushman, Esq.
                           Attorney for the United States
                        15 Assistant United States Attorney

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                           2
                         1

                         2   FOF
                             MICHAEL N. AISEN, ESQ.
                         3   Nevada State Bar No. 11036
                             ADAM L. GILL, ESQ.
                         4   Nevada State Bar No. 11575
                             723 South 3rd Street
                         5   Las Vegas, NV 89101
                             P: (702) 750-1590
                         6   F: (702) 548-6884
                             Attorneys for Defendant
                         7
                                                        UNITED STATES DISTRICT COURT
                         8
                                                                DISTRICT OF NEVADA
                         9
                             UNITED STATES OF AMERICA,
                        10                                                   Case No: 2:19-cr-00077-RFB-VCF-1
                                          Plaintiff,
                        11
                             vs.                                             STIPULATION TO CONTINUE
                        12                                                   SENTENCING
                             JAELEAH GUIDA,
                        13
                                          Defendant.
                        14

                        15                                          FINDINGS OF FACT
                        16
                                       Based on the stipulation of Counsel, and good cause appearing, the Court finds that:
                        17
                               1. Mr. Gill and Ms. Cushman, have discussed this matter, as Ms. Guida is
                        18

                        19         immunocompromised and presents a high risk in contracting the virus, due to the global

                        20         situation surrounding the COVID-19 virus, it is in the best interest of the State and the
                        21         Defendant this matter be continued.
                        22
                               2. Mr. Gill has spoken with Ms. Guida and she agrees with this continuance.
                        23
                               3. Mr. Gill has spoken to Ms. Cushman, Assistant United States Attorney, who has no
                        24
                                   objection to this continuance.
                        25

                        26     4. Additionally, denial of this request for continuance could result in a miscarriage of justice.

                        27     5. In addition, the continuance sought is not for delay and the ends of justice are in fact

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                            3
                                served by the granting of such continuance which outweigh any interest of the public and
                         1

                         2      the defendant in proceeding with sentencing on April 9, 2020.

                         3   IT IS HEREBY ORDERED, that the Sentencing hearing, currently scheduled for April 9,

                         4                                                                 August 13, 2020 at the hour
                             2020, at the hour of 10:30 a.m., be vacated and continued to ________________,
                         5
                                 10:00 AM
                             of ___________.
                         6                                April
                                             6th
                                Dated this _______day     June
                                                      of _________, 2020.
                         7

                         8
                                                                                   RICHARD F. BOULWARE, II
                         9
                                                                                   UNITED STATES DISTRICT JUDGE
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  AISEN, GILL, &
 ASSOCIATES, LLP
723 SOUTH 3RD STREET
  LAS VEGAS, NV 89101
                                                                       4
